ROBERT C. ZIMMERMAN, Secretary of State
You have requested my opinion on whether, under sec. 8.15 (4) (b), Stats., a candidate for a September primary must be a resident of the district or county at the time he or she files the required declaration. This section provides:
"Each candidate shall file with his nomination papers, a declaration, sworn to before any officer authorized to administer oaths, that he is a resident of the district or county, if he isseeking an office elected on a district or county basis and he will qualify for office if nominated and elected. The nomination papers and the candidate's sworn declaration are valid with or without the seal impression of the authorized officer who administered the oath." (Emphasis supplied)
It is my opinion that the clear and unambiguous language of the quoted statutory provision does not warrant an interpretation other than that the candidate must be a resident at the time he or she files nomination papers. However, because of the opinion I gave to you on March 13, 1972, this does not apply to candidates for Congress.
You have also asked what the word "resident" implies within the purview of the statutory provision under consideration. *Page 369 
It is my opinion that "residency" in this section must be considered to mean domicile, as opposed to temporary residency. To contend that the legislature intended temporary residency as opposed to the more permanent domiciliary status would be to attribute to the legislature an intent to legislate in vain. This is an improper statutory construction. See Hass v. Welch (1932),207 Wis. 84, 86, 240 N.W. 789.
In further support of this conclusion, please refer to my opinion addressed to you, dated May 24, 1972, wherein I set forth the reasoning and law leading to the conclusion that the term "residence," as used in reference to voter eligibility, means domicile. This, coupled with the generally accepted law that the right to hold public office is restricted to those who are qualified voters, (25 Am. Jur. 2d Elections, sec. 177) results in the conclusion that the term "residence" in sec. 8.15 (4) (b), Stats., means domicile.
RWW:WHW